Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiefenbacher (WO 96/32856).
     Tiefenbacher shows an article of footwear comprising:
an upper (24); and
a ball control region (shown in figure 1) formed on an exterior surface of the upper and including at least one ball control pad (10) having a ball control panel (18) attached to and spaced apart from the upper by one or more flexible elements (22) as claimed.
     In reference to claim 3, see plurality of pads in figure 1.
     In reference to claim 3, see figure 2.
     In reference to claims 4 and 17, see page 5 lines 10-20 which discusses multiple layers by adding a second “scrim” layer to the material layers. 
     In reference to claims 5 and 18, the “scrim” layer is disclosed as being inelastic (page 5 line 11) which is considered to be “harder” inasmuch as applicant has claimed such. 
     In reference to claims 6 and 19, the outer shape of the material layer is shown as having greater friction by way of the use of slits as shown in the drawings and/or the woven shape of the scrim could 
     In reference to claim 13, see above description.
     In reference to claims 14 and 16, see element 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiefenbacher in view of Padilla (D899035).
     Tiefenbacher shows a shoe substantially as claimed except for the exact shape/location of the pads.  Padilla teaches arranging pads in groups of two rows (see figure 1) as claimed.  It would have been obvious to arrange the pads as shown and taught by Padilla in the shoe of Tiefenbacher to provide increase areas of ball control pads.
Claims 9, 10, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiefenbacher in view of Turner (2012/0291946).
     Tiefenbacher shows a shoe substantially as claimed except for the exact shape/arrangement of the flexible elements.  Tuner teaches shaping/arranging flexible elements (230) in different concentrations/shapes (see figures 17E-F) and/or shaping a pad with different thicknesses (see figures 18A and 18B) to provide pads with varying cushioning characteristics including stiffness.  It would have been obvious to vary the shape/arrangement of the flexible elements and/or thickness of the pads as taught by Turner in the shoe of Tiefenbacher to provide customized cushioning and specific areas.
Claims 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiefenbacher in view of Minami (9179732).
     Tiefenbacher shows a shoe substantially as claimed except for forming the pads with different stiffnesses between two different pads.  Minami teaches forming pads with different stiffnesses from one another (see shape/thickness) differences between pads in figure 5 which would vary the stiffness of the overall pads.  It would have been obvious to vary the thickness/stiffness of the pads as taught by Minami in the pads in the shoe of Tiefenbacher to provide custom ball control.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732